Citation Nr: 1424432	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-08 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, West Virginia


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses for services performed on July 20, 2011, at the St. Mary's Medical Center.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



  INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Medical Center in Huntington, West Virginia.  


FINDINGS OF FACT

1.  On July 20, 2011, the Veteran obtained private medical treatment at the St. Mary's Medical Center in Huntington, West Virginia.

2.  At the time of treatment, service connection had not been established for any disability; the Veteran was not shown to have a total disability, permanent in nature, resulting from a service-connected disability; and the Veteran was not participating in a rehabilitation program under 38 U.S.C. Chapter 31.

3.  The private medical treatment obtained by the Veteran on July 20, 2011, did not involve circumstances in which a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical expenses for services performed on July 20, 2011, at the St. Mary's Medical Center have not been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.54, 17.1000-17.1002 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must assist a claimant at the time that he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.120-17.132; Barger v. Principi, 16 Vet. App. 132 (2002).

The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-32 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124 (2013).  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and basis for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132 (2013).

The VA Medical Center's September 2011, November 2011 and March 2012 letters advised the Veteran of the criteria necessary to substantiate his claim, and notified him of his appellate rights.  The letters further explained to the Veteran the basis for the denial of his claim, and afforded him the opportunity to present information and evidence in support of the claim.  

There is no indication that any additional notice or development would aid the Veteran in substantiating his claim herein.  The RO has obtained all of the records relating to the medical treatment at issue, and the Veteran has fully stated his contentions.  Thus, additional efforts to assist or notify the Veteran in accordance with the VA's duties to notify would serve no useful purpose, and any deficiency of notice or of the duty to assist constitutes harmless error.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).  

The Veteran contends that payment or reimbursement is warranted for private medical expenses for services performed on July 20, 2011, at the St. Mary's Medical Center.  In support of his claim, he reported having symptoms of chest pain, shortness of breath, and feeling light headed, which led to him seeking treatment.

A.  38 C.F.R. § 17.54 - Prior Authorization

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54. 

The Veteran has not alleged, and the evidence does not show, that he sought and received prior authorization from VA for the treatment he received at the St. Mary's Medical Center, nor was an application for authorization made to VA within 72 hours of the services rendered.  Similes v. Brown, 6 Vet. App. 555, 556 (1994) (noting that the determination as to whether VA gave prior authorization for non-VA medical care received at a private facility is factual, rather than medical, in nature).  In the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services received at the St. Mary's Medical Center on July 20, 2011.


B.  Reimbursement Claims - Without Prior Authorization

VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of these amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728. 

The regulatory amendments made the following revisions in accordance with the Act: (1) requiring VA to reimburse the covered costs for emergency care received at non-VA facilities for eligible veterans under §§ 1725 and 1728; (2) extending VA's payment authority for emergency treatment received at a non-VA facility until "such time as the veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as the non-VA facility "made and documented reasonable attempts to transfer the veteran to a [VA] facility or other Federal facility"; and (3) making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.  The amendments likewise affected 38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, 17.1008.  The effective date of these amendments was January 20, 2012.  See 76 Fed. Reg. 79067 -79072 (Dec. 21, 2011). 

As the episode of care in the Veteran's case and the certification of this appeal to the Board are prior to the effective date of the amendments, the Board will apply the previous criteria.  For the reasons discussed below, the disposition of this claim would remain the same regardless of which version is applied.

i.  38 U.S.C.A. § 1728

Reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728.  Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i);(b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  All three of these requirements must be met before payment may be authorized. Zimick v. West, 11 Vet App. 45, 49 (1998).

At the time the Veteran sought the treatment at issue, service connection had not been established for any disability; the Veteran was not shown or alleged to have a total disability, permanent in nature, resulting from a service-connected disability; and the Veteran was not shown or alleged to have been participating in a rehabilitation program.  Accordingly, the criteria for payment under 38 U.S.C.A. § 1728 are not met, and reimbursement for medical expenses under 38 U.S.C.A. § 1728; 38 C.F.R. 17.120, must be denied.

ii.  38 U.S.C.A. § 1725

Payment for or reimbursement of emergency services for nonservice-connected disorders in non-VA facilities may be authorized under the Millennium Health Care Act.  See 38 U.S.C.A. § 1725, as implemented at 38 C.F.R. § 17.1002.  To be eligible for reimbursement under this authority, all of the following conditions must be satisfied: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public. 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002. 

The July 20, 2011 emergency room report from St. Mary's Medical Center noted the Veteran's complaints of left-sided chest pains beginning two days earlier, with weakness since.  The report indicated that he was at work two days earlier when he felt sharp left-sided chest pain, passed out briefly, and was then okay.  Finally, the report noted that the Veteran had experienced similar symptoms two to three months earlier.  

An emergency room assessment report, dated July 20, 2011, noted the Veteran's history of left-sided chest pain off and on for a while.  The report noted that it had gotten worse since Monday (two days earlier).  Following x-ray examinations of the chest, the Veteran was discharged with assessments of nonspecific chest pain, chronic obstructive pulmonary disease, and syncope.  

After reviewing the Veteran's claims file, the Board finds that the private medical services sought by the Veteran on July 20, 2011, did not involve circumstances in which a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The medical records document symptoms beginning two days earlier.  Thus, prompt medical attention was not sought by the Veteran.  

Similarly, the Board finds that a prudent layperson would not have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The July 20, 2011 emergency room report noted that the Veteran experienced chest pain two days earlier, and was "then OK."  While some symptomatology continued over the next two days, the evidence does not show that a prudent layperson would have found the additional travel time necessary to obtain treatment at the VA medical center in Huntington, West Virginia, as opposed to St. Mary's Medical Center in Huntington, West Virginia, would have been hazardous to life or health.  There is no evidence indicating that VA or other Federal facilities were not feasibly available; and the record indicates that follow up treatment for this condition was provided by VA.  Finally, no attempt to use VA facilities was shown.

Accordingly, the criteria for payment or reimbursement for private medical expenses incurred on July 20, 2011 St. Mary's Medical Center Medical Center have not been met.  As the law requires that all of the conditions of 38 C.F.R. § 17.1002 be satisfied in order for payment or reimbursement of unauthorized medical expenses, such payment is not warranted in this case. 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1002. 

In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable in this case.  The Board is also without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board further observes that no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); Office of Personnel Management v. Richmond, 496 U.S. 414 (1990). 


ORDER

Payment or reimbursement of unauthorized medical expenses incurred by the Veteran on July 20, 2011, at the St. Mary's Medical Center is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


